PER CURIAM:
Carlton Lamont Murdock appeals the district court’s order denying his motion for sentence reduction under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Murdock, No. 7:08-cr-00010-JCT-l (W.D.Va. Dec. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.